DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-18, 20, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breunissen et al. (US 2004/0181368, cited by applicant).
Regarding claim 1, Breunissen teaches a method of scheduling maintenance on a plurality of automated testing apparatus (16, 18 and 20), comprising:  inputting identification data on the plurality of automated testing apparatus to be maintained; inputting maintenance requirement data for maintenance of each of the plurality of automated testing apparatus; inputting demand constraint data; operating on the identification data, maintenance requirement data, and demand constraint data on a processor (10) using an optimization program subject to demand constraints and at least one objective; and outputting a maintenance schedule for a defined period of time (figs. 1, 7, 8, [0019]-[0023] and [0046]-[0058]).
Regarding claim 2, Breunissen further teaches comprising: inputting identification data on ancillary test processing apparatus to be maintained that is ancillary to the plurality of automated testing apparatus; inputting maintained requirement data of the ancillary test processing apparatus (fig. 7).
Regarding claim 3, Breunissen further teaches wherein the optimization program comprises mixed integer linear programming ([0023], [0056] and [0057]).
Regarding claim 4, Breunissen further teaches wherein the identification data comprises model, serial number, asset number, nickname, or other device identifier ([0048]).
Regarding claim 5, Breunissen further teaches wherein the plurality of automated testing apparatus comprises one or more of an immunoassay instruments, one or more clinical chemistry analyzers, or combination thereof (medical diagnostic system, [0018]).
Regarding claims 7 and 8, Breunissen further teaches wherein the optimized maintenance schedule is a result of optimizing several objectives and further limitations as claimed ([0055] and [0056]).
Regarding claim 9, Breunissen further teaches wherein the at least one objective is selected from a group of: minimization of deviation from optimal maintenance times, minimization of total maintenance cost, and minimization of deviation from target work duration of personnel carrying out the maintenance ([0050], [0055] and [0056]).
Regarding claim 10, Breunissen further teaches wherein the maintenance requirement data comprises: data on what maintenance item is to be performed on the plurality of automated testing apparatus, frequency data of the maintenance item on the plurality of automated testing apparatus, an amount of time the maintenance will take, and certification requirement data for personnel who are performing the maintenance item ([0046]-[0050]).
Regarding claim 11, Breunissen further teaches wherein the maintenance requirement data comprises data on the plurality of automated testing apparatus that are subject to both periodic and singular maintenance items during a planning period (fig. 1 and [0019]).
Regarding claim 13, Breunissen further teaches wherein the demand constraint data comprises: apparatus maintenance availability data for each of the plurality of automated testing apparatus ([0047]).
Regarding claim 14, Breunissen further teaches wherein the demand constraint data comprises: historical usage data for at least some of the plurality of automated testing apparatus ([0048]).
Regarding claim 15, Breunissen further teaches wherein the identification data, maintenance requirement data, and demand constraint data is communicated to an optimization server over an internet (42, fig. 1).
Regarding claim 17, Breunissen further teaches wherein the outputting of the maintenance schedule (fig. 17) for the defined period of time comprises: a type of the maintenance to perform on each of the plurality of automated testing apparatus over the defined period of time ([0049] and [0050]); who is to perform the maintenance (engineer and [0046]); when to perform the maintenance ([0056]).
Regarding claim 16, Breunissen further teaches wherein the operating on the identification data, maintenance requirement data, and demand constraint data is performed by the optimization program comprising mixed integer linear programming  executing on a remote optimization server (fig. 1 and [0018]).
Regarding claim 18, Breunissen further teaches wherein the outputting of the maintenance schedule for the defined period of time comprises instructions on how the maintenance is to be conducted ([0056]).
Regarding claim 20, Breunissen further teaches wherein the maintenance schedule is provided in a format comprising a printout, a data file, or a screen display (fig. 7).
Regarding claim 21, Breunissen further teaches securely storing confirmation data concerning a maintenance item that has been completed ([0023]).
Regarding claim 23, Breunissen teaches a maintenance scheduler apparatus (fig. 1), comprising: a local data server (24) including: a local memory (26) configured to store an identification database, a maintenance requirement database, and a demand constraint database; an optimization server (10) configured to communication with the local data server, the optimization server further comprising: a server memory (40) configured to store: a compilation of identification data on a plurality of automated testing apparatus (16, 18 and 20) to be maintained (figs. 2-6), maintenance requirement data for maintenance of each of the plurality of automated testing apparatus, and demand constraint data in an optimization database (40); and an optimization program executable on the optimization server subject to demand constraints and at least one objective to generate an optimization maintenance schedule for the plurality of automated testing apparatus ([0019]-[0023]).
Regarding claim 24, Breunissen further teaches wherein the server memory further comprises: a compilation of identification data, maintenance requirement data, and demand constraint data on test processing requirement that is ancillary to the plurality of automated testing apparatus to be maintained (fig. 7).
Regarding claim 25, Breunissen further teaches wherein the optimization program executable on the optimization server comprises mixed integer linear programming ([0023], [0056] and [0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breunissen.
Regarding claim 6, Breunissen teaches all subject matter claimed as applied above except for wherein the plurality of automated testing apparatus comprises twenty of more medical diagnostic devices.  However, Breunissen teaches plurality of medical diagnostic devices ([0019]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breunissen to provide twenty of more medical diagnostic devices as claimed in order to arrive at the claimed invention.
Regarding claim 19, Breunissen teaches all subject matter claimed as applied above except wherein the defined period of time comprises a shift, multiple shifts, a day, a week, or a month.  However, Breunissen teaches the defined period of time comprises time interval ([0048] and [0050]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breunissen to provide the defined period of time comprises a shift, multiple shifts, a day, a week, or a month as claimed in order to arrive at the claimed invention.
Claim(s) 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breunissen in view of Pan et al. (US 2019/0195292).
Regarding claim 12, Breunissen further teaches all subject matter claimed as applied above except for wherein the demand constraint data comprises: personnel availability data.
However, Pan teaches the demand constraint data comprises personnel availability data ([0060]).
In view of Pan’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breunissen for the demand constraint data includes personnel availability data so that the personnel availability can utilize to determine an optimal time for maintenance scheduling.
Regarding claim 26, Breunissen teaches a method of scheduling maintenance on a plurality of automated testing apparatus (16, 18 and 20), comprising: receiving into a local memory (26) of a local server (24), an identification data on the plurality of an automated testing apparatus to be maintained (figs. 2-6), wherein the identification data comprises model, serial number, asset number, or other identifier (fig. 7); receiving into the local memory of the server, maintenance requirement data for maintenance of each of the plurality of automated testing apparatus, wherein the maintenance requirement data comprises: data on what maintenance item is to be performed on the plurality of automated testing apparatus, frequency data of the maintenance item on the plurality of automated testing apparatus, and certification requirement data for personnel who are to perform the maintenance item (fig. 7); receiving demand constraint data into the local memory of the location server (fig. 7); communicating the identification data, the maintenance requirement data, and the demand constraint data to an optimization server (10); operating on the identification data, the maintenance requirement data, and the demand constraint data on the optimization server using an optimization program comprising mixed linear programming subject to demand constraints and at least one objective; outputting from the optimization server to the local data server an optimization maintenance schedule for a defined period of time; and outputting the optimized maintenance schedule from one or more of a local data server (22), from one or more of the plurality of automated testing apparatus, or from middleware (fig. 1, [0019]-[0024] and [0046]-[0058]).
Breunissen fails to teach wherein the demand constraint data comprises: personnel availability data.
However, Pan teaches the demand constraint data comprises personnel availability data ([0060]).
In view of Pan’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breunissen for the demand constraint data includes personnel availability data so that the personnel availability can utilize to determine an optimal time for maintenance scheduling.
With regarding to separate databases for the identification data, the maintenance requirement data, the demand constraint data as claimed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Breunissen and Pan to provide separate databases for storing the identification data, the maintenance requirement data, the demand constraint data as claimed in order to arrive at the claimed invention.  Such modification would not involve any invention feature since it is just a matter of separating databases to perform particular functions.  Moreover, it has been decided that separating of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (V)(C).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breunissen in view of White et al. (CN1341174A, English machine translation).
Regarding claim 22, Breunissen teaches all subject matter claimed as applied above.  Breunissen further teaches wherein the confirmation data comprises identification of the customer, field of engineer, equipment type, etc. (fig. 7 and [0046]-[0048]) but silent to a date and time stamp as claimed.
However, White teaches scheduling system comprises record of scheduling including date and time stamp as claimed (page 8, section 11).
In view of White’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Breunissen by incorporating the teaching as taught by White so that the date and time stamp of the maintenance scheduling can be recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Byrne et al. (US 2008/0133178); Galt et al. (US 2007/0294121); Takayama et al. (US 2003/0139665); Scherer et al. (US 9,843,795) and Wininger et al. (US 2009/0164490) are cited because they are related to maintenance scheduling system and method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887